Citation Nr: 1622903	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  07-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to August 2001.  

This matter was inferred by the Board of Veterans' Appeals (Board) in a January 2011 remand.  That remand instructed the RO to adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders in the first instance.  Thereafter, the Veteran perfected an appeal to an adverse decision and in March 2015, the Board denied the claim.  In June 2015, the Board vacated the March 2015 decision finding that the Veteran was denied due process of law.  Also in June 2015, the Board issued another decision denying entitlement to a total disability evaluation based on individual unemployability.

The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in March 2016, the Court granted a Joint Motion for Remand (joint motion).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the joint motion, the parties agreed that vacatur and remand was required because the Board erred by providing an inadequate statement of reasons or bases for its decision.  Specifically, the parties found that the Board did not provide: (1) adequate reasons or bases as to whether the Veteran's occupational ability was really "substantially gainful employment" versus marginal employment in light of the evidence; (2) adequate reasons or bases for rejecting favorable lay evidence of record; and (3) adequate reasons or bases as to the adequacy of the August 2014 VA examination, to include whether it was necessary to obtain a "combined effects" examination in light of the Veteran's numerous service-connected disabilities.  

Since the Board decision the evidence now shows the Veteran underwent additional low back surgery in June 2015.  An August 2015 statement from a VA chiropractor indicates that given the Veteran's history of five spinal surgeries and his most recent spinal fusion, that any gainful employment was not possible for the next 6 months, especially sedentary type employment.  At that time, they would reexamine and evaluate his employability.  

The Virtual VA folder includes a September 11, 2015 VA thoracolumbar spine examination.  The examiner was unable to test the Veteran's range of motion due to recent lumbar fusion surgery and noted that he would likely be able to perform range of motion testing by mid-December 2015.  The examiner indicated that the Veteran's spine condition impacts his ability to work noting the appellant's report that he had not been able to maintain a full-time job since separation and that he has not been able to tolerate working on two consecutive days.  The Veteran further stated his work study program had been accommodating to his limitations.  

In a September 2015 rating decision, VA granted a temporary total rating for lumbar spine disability based on the need for convalescence effective June 5, 2015.  A 40 percent rating was restored from January 1, 2016.  The decision also granted entitlement to special monthly compensation at the housebound rate for the period from June 5, 2015 to January 1, 2016.  

In March 2016, the Board sent the Veteran a letter advising he had 90 days to submit additional evidence.  In May 2016, he asked the Board to remand his case to the AOJ for review of additional evidence that he was submitting.  While additional evidence was not specifically submitted, he asked the Board to refer to the September 11, 2015 VA examination.  

On review, the referenced examination appears to have been of record at the time of the September 2015 rating decision.  This examination, however, is not listed in the evidence section or discussed in the reasons and bases and there is no indication it was considered as part of the current appeal.  Thus, the appeal must be remanded so the RO can consider the evidence in the first instance as requested. 

In any event additional development is warranted pursuant to the joint motion.  In this regard, in an effort to determine whether the Veteran is engaged in substantially gainful versus marginal employment, he should be offered an opportunity to submit information regarding current work study or other employment to include documentation concerning income earned, days worked, sick leave used, etc.  Considering the need for recent surgery and the absence of range of motion findings at the September 2015 examination, another examination should be scheduled to determine the current severity of the Veteran's thoracolumbar spine disability and its impact on employment.  

Further, the Veteran should undergo additional examination (such as a Social and Industrial Survey or Functional Capacity Evaluation) to address the combined effects of his service-connected disabilities on his ability to perform substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in an individual unemployability case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in an individual unemployability case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board). 

Updated VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The RO is directed to:

* Contact the Veteran and ask him to provide updated information regarding any current employment, to include work study.  He should be offered an opportunity to submit documentation independently verifying income earned, days worked, sick leave used, etc. 

* Request medical records from the VA Medical Center in Salisbury, North Carolina for the period from July 2015 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded a VA thoracolumbar spine examination.  The examiner is to be provided access to the VBMS file, the Virtual file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of spine disability.  The examiner must specifically address how the Veteran's service-connected lumbar spine disability, to include any associated neurological disorder, affects his ability to work.  

A complete rationale for any opinion expressed must be provided.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination (such as a Social and Industrial Survey or Functional Capacity Evaluation) to ascertain the combined effects of his service-connected disabilities on employment.  The examiner is to be provided access to the VBMS file, the Virtual file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner should also be advised of the disabilities for which service connection is established.  

In conducting the evaluation, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment, if any, in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  

A complete explanation for all opinions expressed must be provided in the examination report.

4.  After the development requested has been completed, review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  All evidence added to the record since the January 2015 supplemental statement of the case must be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




